DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,081,497 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goda et al. (US 2018/0219017 A1; hereinafter “Goda”).
Regarding Claim 1, referring to Fig. 1 and related text, Goda teaches an integrated structure, comprising: a vertical stack (15) of alternating insulative levels (18) and conductive levels (20) (paragraph 12); the conductive levels having terminal regions (left-side regions of 20 with respect to 50 as shown in Fig. 1), and having nonterminal regions proximate the terminal regions (right-side regions of 20 with respect to 50 as shown in Fig. 1, wherein the right-side regions being proximate to the left-side regions of 20 separated by at least 50), the non-terminal regions having upper surfaces and lower surfaces contacting insulative material comprised by the insulative levels (fig. 1 and paragraph 13.  For example, the right-side regions of 20 having upper surfaces and lower surfaces indirectly contacting 18 formed of insulative material 26); the terminal regions having top surfaces and bottom surfaces, and having vertically-extending sidewall surfaces between the top surfaces and the bottom surfaces (fig. 1); high-k dielectric material (left-side portions of 32 formed of high-k material wrapping around the left-side regions of 20) wrapping around the terminal regions to extend along the top surfaces, the bottom surfaces and the sidewall surfaces of the terminal regions, and not being along the nonterminal regions (the left-side portions of 32 does not wrap around the right-side regions of 20 since right-side portions of 32 wrap around the right-side regions of 20), the high-k dielectric material being directly against conductive material (28/30) of the conductive levels along the top surfaces, bottom surfaces and sidewall surfaces of the terminal regions (fig. 1 and paragraphs 14-16); charge-blocking material (left-side portions of 42) adjacent the high-k dielectric material, the charge-blocking material differing from the high-k dielectric material and comprising one or both of silicon oxynitride and silicon oxide (paragraphs 21-22, silicon dioxide); charge-storage material (left-side portions of 44) adjacent the charge-blocking material (paragraph 23); gate-dielectric material (left-side portions of 46) adjacent the charge-storage material (paragraph 25); and channel material (a left-side portion of 48) adjacent the gate-dielectric material (paragraph 27).  
Regarding Claim 2, Goda teaches wherein the charge-blocking material is arranged in vertically stacked first segments that wrap around the terminal regions (fig. 1).
Regarding Claim 3, Goda teaches wherein the first segments only partially overlap the top and bottom surfaces of the terminal regions (fig. 1).  
Regarding Claim 4, Goda teaches wherein the high-k dielectric material comprises one or more of aluminum oxide, hafnium oxide, hafnium silicate, zirconium oxide and zirconium silicate (paragraph 16).
Regarding Claim 5, Goda teaches wherein the charge-storage material is arranged in vertically-stacked second segments having a substantially flat configuration (fig. 1. For example, vertical portions of the left-side portions of 44 as the claimed second segments having a substantially flat configuration). 
Regarding Claim 6, Goda teaches wherein the charge-storage material is arranged in vertically-stacked second segments having a substantially rounded configuration (fig. 1).
Regarding Claim 7, Goda teaches wherein the channel material extends vertically along the stack and undulates between peak regions along the second segments, and valley regions within gaps between the second segments (fig. 1).
Regarding Claim 8, referring to Fig. 1 and related text, Goda teaches a NAND memory array, comprising: a vertical stack (15) of alternating insulative levels (18) and conductive levels (20) (paragraph 12); the conductive levels including control gate regions (35) (paragraph 17); high-k dielectric material (32) wrapping around ends of the control gate regions (ends of 35 facing 42) (paragraph 16); charge-blocking material (42) adjacent the high-k dielectric material, the charge-blocking material differing from the high-k dielectric material and comprising one or both of silicon oxynitride and silicon oxide (paragraphs 21-22, silicon dioxide), the charge-blocking material contacting upper and lower surfaces of the high-k dielectric material along the control gate regions (fig. 1, 42 contacting upper and lower surfaces of 32 along 35); charge-storage material (44) adjacent the charge-blocking material (paragraph 23); the charge-storage material being configured as segments which are vertically-stacked one atop another, and which are vertically spaced from one another by gaps (45) (paragraphs 23-24); gate-dielectric material (46) adjacent the charge-storage material (paragraph 25); and channel material (48) extending vertically along the stack and being adjacent the gate-dielectric material (paragraph 27).  
Regarding Claim 9, Goda teaches wherein the gaps are filled with insulative material (46) (paragraph 25).
Regarding Claim 10, Goda teaches wherein the insulative material comprises silicon dioxide (paragraph 25).
Regarding Claim 11, Goda teaches wherein the insulative levels are only partially filled with insulative material (paragraph 25).
Regarding Claim 12, Goda teaches wherein regions of the insulative material extends into the gaps, and wherein voids (49) are within said regions of the insulative material. (fig. 1 and paragraph 25). 

Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior arts of record, Goda et al. (US 2018/0219017 A1), Hopkins et al. (US 2020/0388627), and Kim et al. (US 10,777,576), teaches a NAND memory array structure (See the Office Action mailed on 09/22/2022 and the rejection of claims 1-12 by Goda et al. as discussed above).  However, Goda et al., Hopkins et al., and Kim et al. do not additionally disclose claimed method steps for forming the memory array structure recited in claim 13.    
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 8 have been considered but are moot in view of new ground of rejection by Goda et al. as set forth above in this Office Action.  The rejections of at least claim 8 by Hopkins et al. and Kim et al. from the previous Office Action are withdrawn in view of amended claim 8.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829